Citation Nr: 0900769	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability.

2.  Entitlement to service connection for a left index finger 
disability.

3.  Entitlement to service connection for residuals of a left 
rib contusion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1994 to May 1998 and in the United States Army 
from February 2001 to February 2005.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which, in part, denied the veteran's 
service connection claims for a left thumb disability, left 
index finger disability, and residuals of a left rib 
contusion.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

The above-referenced January 2006 rating decision also denied 
the veteran's claims of entitlement to service connection for 
chest pain, hearing loss in the right ear, hypercholesterol, 
and a peptic ulcer.  The veteran perfected an appeal as to 
these issues, but he subsequently withdrew these claims.  See 
the veteran's August 12, 2008 Statement in Support of Claim; 
see also the August 12, 2008 hearing transcript, page 3.  
Therefore, those claims are no longer before the Board, and 
they will be discussed no further.  See 38 C.F.R. § 20.204 
(2008).  





FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a left thumb disability currently exists.

2.  The competent medical evidence of record does not support 
a finding that a left index finger disability currently 
exists.

3.  The competent medical evidence of record does not support 
a finding that residuals from a left rib contusion currently 
exist.


CONCLUSIONS OF LAW

1.  A left thumb disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  A left index finger disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Residuals of a left rib contusion were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for a 
left thumb disability, left index finger disability, and 
residuals of a left rib contusion.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 28, 2005, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
March 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the March 2005 letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claims.  With respect to private treatment records, the March 
2005 letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  

The March 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we received 
all requested records that are not in the possession of a 
Federal department or agency."  [Emphasis as in the original 
letter.]



In a VCAA letter dated March 20, 2006, the veteran was 
informed as follows:  
"If you have any information or evidence that you have not 
previously told us about or given to us . . . please tell us 
or give us that evidence now."  This complies with the "give 
us everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments, which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008, among other things removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claims.]

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in letters from the RO dated March 20, 2006 and April 
12, 2006.  In any event, because the veteran's claims are 
being denied, elements (4) and (5) are moot.

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in January 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March and April 
Dingess letters, the veteran was allowed the opportunity to 
present evidence and argument in response.  The veteran's 
claims were readjudicated in the December 2006 statement of 
the case (SOC) and March and November 2007 supplemental 
statements of the case (SSOC), after the veteran submitted 
more evidence.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, service medical records and VA outpatient 
treatment records have been associated with the claims 
folder.  Additionally, the veteran was afforded VA 
examinations in November 2005.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims, and 
testified before the undersigned Veterans Law Judge at the 
above-referenced August 2008 hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

1.  Entitlement to service connection for a left thumb 
disability and a left index finger disability.

Because these issues involve the application of identical law 
to virtually identical facts, the Board will address them 
together. 

In essence, the veteran contends that he has a current left 
thumb and left index finger disability resulting from 
separate injuries he sustained while serving on active duty.  

Turning first to Hickson element (2), in-service disease or 
injury, the veteran's service medical records indicate that 
in April 1995, the veteran fractured his left index finger 
playing soccer.  He was diagnosed with a Type I non-displaced 
fracture at the base of the first phalange, second digit, on 
his left hand.  See the April 28, 1995 Radiologic 
Consultation Report.  

Additionally, in August 2004, the veteran sustained a crush 
injury to his left thumb after smashing it between a locker 
and a wall.  See the August 11, 2004 Chronological Record of 
Medical Care.  

Accordingly, the veteran incurred injuries to both his thumb 
and index finger of his left hand in service, and Hickson 
element (2) is satisfied as to both issues.  

Moving to crucial Hickson element (1), current disability, no 
medical evidence in the record on appeal indicates the 
veteran currently has a left thumb or a left index finger 
disability.  After conducting a thorough examination of the 
veteran's left hand, fingers, and thumb, the November 2005 VA 
examiner diagnosed a "left thumb ulnar collateral ligament 
sprain, by description, apparently healed, without objective 
clinical evidence of residual instability or significant 
functional limitation." [Emphasis as in the original 
report.]  Additionally, with respect to the veteran's left 
index finger, the VA examiner diagnosed a "fracture . . . by 
history, apparently healed in excellent     . . . alignment . 
. . without objective clinical evidence of significant 
residual limitations."  [Emphasis as in the original 
report].  See the November 22, 2005 VA examiner's report, 
page 4.  

Further, the VA examiner found "no objective clinical 
evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination or lack of endurance (such 
as with repetition)."  See id., page 5.  

Contrary to the assertions of the veteran's representative, 
see page 7 of the August 2008 hearing transcript, the VA 
examiner based these diagnoses not only on radiological 
results, but also on a comprehensive physical examination of 
the left hand, fingers, and thumb.  See the August 2008 
hearing transcript, pages 7 and 8; see also the November 2005 
VA examiner's report, pages 3 and 4.  The examiner 
specifically tested the veteran's left thumb and index finger 
for range of motion, flexibility, strength, and endurance, 
finding only a diffuse discomfort in all fingers of his left 
hand during a prolonged grip, "with all other range of 
motion accomplished without difficulty, complaint of pain, or 
evidence of fatigue, incoordination, weakness or lack of 
endurance with repetition."  See the November 22, 2005 VA 
examiner's report, page 4.  

The veteran has presented no medical evidence contrary to the 
findings of the VA examiner.  In particular, there are no 
post-service outpatient treatment or other medical records 
which document the claimed disabilities.  

The Board adds that the veteran has had ample opportunity to 
secure medical evidence in his favor and submit the same to 
VA.  He has not done so.     
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits]. 

To the extent that the veteran himself and the veteran's 
representative believe that the veteran has a current left 
thumb and index finger disability, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's left thumb an index finger claims 
by him and his representative are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.  

In the absence of any diagnosed left thumb or index finger 
disability, service connection may not be granted.   See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met as to both 
issues, and the veteran's claims fail on this basis alone.

For the sake of completeness, with respect to Hickson element 
(3), medical nexus, there is no competent medical evidence of 
a relationship between the claimed left thumb and left index 
finger disabilities and the veteran's service.  In light of 
the lack of any current diagnoses, medical nexus would be a 
manifest impossibility.

Accordingly, Hickson element (3) has not been met as to both 
issues, and the veteran's claims fail on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for a left thumb disability and a left index finger 
disability, as elements (1) and (3) of the Hickson test have 
not been met.  Accordingly, the benefits sought on appeal are 
denied.



2.  Entitlement to service connection for residuals of a left 
rib contusion.  

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

Turning to Hickson element (2), the veteran's service medical 
records indicate that in October 2004, the veteran fell on 
his left side and injured his left ribs.               The 
veteran was diagnosed with a "contusion with intact skin 
surface" in his left ribs.  Hickson element (2), in-service 
injury, is satisfied.  

Moving to crucial Hickson element (1), current disability, 
the medical evidence of record does not show that the veteran 
currently manifests any residuals from his in-service left 
rib contusion.   Pertinently, the veteran's November 2005 VA 
general medical examination noted no abnormality concerning 
the veteran's left side or ribs.  Additionally, the veteran's 
subjective complaints at the examination did not include pain 
or discomfort of his left side or ribs.  See the November 23, 
2005 VA examiner's report, page 1.  
 
VA outpatient treatment records dated from 2005 to 2007 also 
fail to indicate any treatment for or complaints of pain or 
discomfort in the veteran's left side or ribs.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].

The only other evidence of record in the veteran's favor is 
his own statements.  As noted above, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis.  See Espiritu, supra.  Accordingly, the 
statements offered in support of the veteran's claim for 
entitlement to service connection for residuals of a left rib 
contusion by him and his representative are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

As above, in the absence of any diagnosed residuals of a left 
rib contusion, service connection may not be granted.   See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
veteran's claim fails on this basis alone.

For the sake of completeness, with respect to Hickson element 
(3), medical nexus, there is no competent medical evidence of 
a relationship between the claimed residuals from a left rib 
contusion and the veteran's service.  In light of the lack of 
any current diagnoses, medical nexus would be a manifest 
impossibility.

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
residuals of a left rib contusion, as elements (1) and (3) 
have not been met.  Accordingly, the benefit sought on appeal 
is denied.

Additional comments

The Board wishes to make it clear that it has no reason to 
doubt that the veteran experiences certain symptoms, such as 
pain and fatigue.  However, symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future.
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence which includes a diagnoses or 
diagnoses of the claimed disabilities as well as nexus 
evidence which serves to link such diagnosed disabilities to 
his military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].


ORDER

Service connection for a left thumb disability is denied.

Service connection for a left index finger disability is 
denied.

Service connection for residuals of a left rib contusion is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


